DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20100096185 hereinafter Otsuka) in view of NAKAMURA et al. (US 20210028562 used as English translation of WO2019198786 hereinafter Nakamura).

In regards to claim 3, Otsuka discloses A cable comprising: a plurality of first cables ( Fig. 1 (12)) provided in parallel each having a core wire made of conductive metal (Fig.1 (14)) and an insulation sheath covering an outer circumference of the core wire (Fig. 1 (18)), wherein the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined at both distal ends thereof to each other by welding (Fig. 1 (shown, Abstract, paragraph 0037)”, but does not directly disclose;” and each of the plurality of first cables are configured to have an allowable current carrying a voltage of less than 12 volts flow therethrough, and are configured to have an allowable current carrying a voltage of at least 12 volts flow through the totality of the plurality of first cables.”

However, Otsuka does disclose that the joined wires are used within automotive vehicle used to supply power to various components which would be supplied by the vehicle’s battery. It would have been obvious to one skilled in the art to use multiple electrical paths to supply power from a typical 12 volt battery with very low voltage drops across the conductors. 

In support Nakamura discloses multiple insulated wires joined together at an end that is used in an automobile, and such electrical devices are electrically connected to each other by wire harnesses or the like that are routed in an automobile to transmit and receive a signal or to supply power. 

It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. Thus, to specific use of a 12 volt supply is not required for the disclosed structures. Therefore, using the structures disclosed by Otsuka and that supported by Nakamura, the claimed invention is disclosed.

In regards to claim 8, a modified Otsuka discloses;” The cable according to claim 3, wherein the plurality of the first cables includes three first cables.”
As shown in figure 1, the joined wires are three in number, therefore, the claimed invention is disclosed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20100096185 hereinafter Otsuka) in view of NAKAMURA et al. (US 20210028562 used as English translation of WO 2019198786 hereinafter Nakamura) as applied to claim 3 above, and further in view of Hayashi et al. (US 20140034383 hereinafter Hayashi).

In regards to claim 4, a modified Otsuka discloses;” The cable according to claim 3”, but does not directly disclose;” wherein a flat terminal having a bolt insertion hole is connected to a joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other at one distal end thereof.”

Hayashi, discloses that a polarity of wires are joined together for distribution of electrical current in a vehicle to provide a means of supplying large amounts of current but at the same time provide flexibility of the overall structure (Paragraphs 0002-0004). Hayashi further discloses that the multiple wires are attached to a connector that has a terminal that has a thru bolt hole as seen in figure 1 (23, 20). It would have been obvious to one skilled in the art to provide a terminal to wires that are joined together so that electrical connections can be made to various components including a battery. Therefore, using the connection structure as disclosed by Hayashi with the structure of a modified Otsuka, the claimed invention is disclosed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20100096185 hereinafter Otsuka) in view of NAKAMURA et al. (US 20210028562 used as English translation of WO 2019198786 hereinafter Nakamura) as applied to claim 3 above, in view of Hayashi et al. (US 20140034383 hereinafter Hayashi) and further in view of NAKAI et al. (US 20200350099 used as English translation of WO 2019142871 hereinafter Nakai).

In regards to claim 5, a modified Otsuka discloses;” The cable according to claim 3”, but does not directly disclose;” wherein a core wire exposed from an insulation sheath of a second cable having a higher allowable voltage than the first cable is connected to the joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other.”

Hayashi, discloses that a polarity of wires are joined together for distribution of electrical current in a vehicle to provide a means of supplying large amounts of current but at the same time provide flexibility of the overall structure (Paragraphs 0002-0004). Furthermore, when using multiple conductors that have an equivalent cross-sectional area as a single coated electric wire for maintaining current capacity, the source conductor is a larger size conductor.

Nakai discloses;" The cable according to claim 3, wherein a core wire (Fig. 5 (21) exposed from an insulation sheath of a second cable (Fig. 5 22)) having a higher allowable voltage than the first cable (A larger diameter cable is capable of higher voltages and larger current distribution based on the cross sectional area of the conductor) is connected to the joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other (Fig. 5 (shown). As disclosed in Nakai paragraphs 0002-0004 a large cable is capable of being attached to a number of smaller cables that have the same current capabilities together as the large cable. The smaller cables than provide a flexibility for wiring is closed quarters." It would have been obvious to one skilled in the art to use a large cross sectional cable to feed several smaller cables that have the overall current capabilities of the larger cable but at the same time provide added flexibilities of the wiring structures. Therefore, using the wiring structure as disclosed by Nakai with the modified structure of Otsuka, the claimed invention is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847